MEMORANDUM **
Sulma Marleny Gomez-Osorio, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ denial of her motion to reconsider its earlier summary affirmance of an immigration judge’s denial of her applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we dismiss in part and deny in part the petition for review.
The Board did not abuse its discretion in denying Gomez-Osorio’s motion to reconsider as untimely. 8 C.F.R. § 1003.2(b)(2). We lack jurisdiction to review the Board’s underlying summary affirmance of the immigration judge’s denial of asylum, withholding and CAT relief because GomezOsorio did not file a petition for review of that decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.